285 F.3d 347
Jennifer CAREY, Individually and as Representative of the Estate of Gary Anthony Carey, Deceased, and as Next Friend of Daniel Anthony Carey and Lee Richard Carey and Gary Martin John Carey; Anne Carey; Roland Lee Brumley, Plaintiffs-Appellants,v.SUB SEA INTERNATIONAL, INC.; Sub Sea Offshore, Ltd.; Mobil Corporation; Mobil North Sea, Ltd.; Cooper Cameron Corporation; Cooper Cameron (U.K.), Ltd., Defendants-Appellees.
No. 01-40013.
United States Court of Appeals, Fifth Circuit.
February 11, 2002.

Joseph Charles Blanks, Woodville, TX, Charles Dewey Cole, Jr. (argued), Newman, Fitch, Altheim & Myers, New York City, for Plaintiffs-Appellants.
Jack Gardiner Carnegie (argued), Jones, Day, Reavis & Pogue, Houston, TX, for Sub Sea Int'l, Inc. Sub Sea Offshore, Ltd., Mobil Corp. and Mobil North Sea, Ltd.
Arthur M. Glover, Jr., Glover, Miller, Lewis & Prebeg, Houston, TX, for Sub Sea Int'l, Inc., Mobil Corp. and Mobil North Sea, Ltd.
Paul E. Anderson, Jr., Glover, Miller, Lewis & Prebeg, Houston, TX, for Sub Sea Int'l, Inc., Sub Sea Offshore, Ltd., Mobil Corp. and Mobil North Sea, Ltd.
Gerard Joseph Kimmitt, II (argued), Legge, Farrow, Kimmitt, McGrath & Brown, Houston, TX, for Cooper Cameron Corp. and Cooper Cameron UK Ltd.
Appeal from the United States District Court for the Eastern District of Texas; Howell Cobb, Judge.
Before SMITH and DeMOSS, Circuit Judges, and DUPLANTIER, District Judge.*
Prior report: 121 F.Supp.2d 1071.
PER CURIAM:


1
The plaintiffs appeal an injunction preventing them from taking certain actions in state court. We have reviewed the briefs and pertinent portions of the record and have heard the arguments of counsel. We conclude that the district court plainly had jurisdiction. That court did not abuse its discretion and committed no reversible error in entering the injunction pursuant to the relitigation exception to the Anti-Injunction Act.


2
The order granting the injunction is AFFIRMED. We decline to award fees or costs for vexatious litigation or frivolous appeal.



Notes:


*
 District Judge of the Eastern District of Louisiana, sitting by designation